NOT FOR PUBLICATION                               FILED
                    UNITED STATES COURT OF APPEALS                           OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10378

                Plaintiff-Appellee,             D.C. No.
                                                3:16-cr-00062-RCJ-VPC-1
 v.

AL CHRISTOPHER BRAXTON ALLEN,                   MEMORANDUM*
AKA Al Braxton Allen, AKA Christopher
Braxton Allen,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Robert C. Jones, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Al Christopher Braxton Allen appeals from the district court’s judgment and

challenges his guilty-plea conviction and 102-month sentence for using a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 924(c)(1)(A)(ii). We dismiss.

      Allen contends that his conviction and sentence are illegal because Hobbs

Act robbery under 18 U.S.C. § 1951 does not qualify as a crime of violence under

§ 924(c)(3)(A). The government argues that this appeal should be dismissed based

on the appeal waiver contained in the plea agreement. We review de novo both the

enforceability of an appeal waiver, see United States v. Watson, 582 F.3d 974, 981

(9th Cir. 2009), and whether a conviction is a crime of violence under 18 U.S.C.

§ 924(c)(3), see United States v. Dominguez, 954 F.3d 1251, 1256 (9th Cir. 2020).

      Contrary to Allen’s contention, Hobbs Act robbery qualifies as a crime of

violence under the elements clause in § 924(c)(3)(A). See Dominguez, 954 F.3d at

1260-61. Accordingly, Allen’s conviction and sentence are not illegal, and we

dismiss pursuant to the valid appeal waiver. See Watson, 582 F.3d at 988.

      DISMISSED.




                                         2                                  17-10378